DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 6, 8 and 12 and 14 and 19 recite the limitation “a stored function of time” making it impossible to be certain if the later instance is intended to refer to the first instance or to introduce a new instance of “a stored function of time.”  For claim interpretation purposes the later instances are considered to read as “the stored… .”
Claims 1 and 6, 8 and 12 and 14 and 19 recite the limitation “a locally sensed property” making it impossible to be certain if the later instance is intended to refer to the first instance or to introduce a new instance of “a locally sensed property.”  For claim interpretation purposes the later instances are considered to read as “the locally… .”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jackson et al. (hereinafter Jackson, US 20190311087).

Regarding claim 1, Jackson discloses:
a system (Fig. 2, 3 and 4 and at least ph. [0044] – [0084]) comprising:
a network interface (ph. [0064] disclose the use of a socket API therefore both a socket and API for it are disclosed);
a processing device communicatively coupled to the network interface (the interface of ph. [0064] cannot function as disclosed without a processing device coupled to it); and
a memory device including instructions that are executable by the processing device for causing the processing device to perform operations (the features disclosed throughout the reference cannot function without such instructions) comprising:
identifying a stored function of time describing a locally sensed property for a simulated sensor, the locally sensed property corresponding to at least one event taking place in a virtual environment (ph. [0080] and ph. [0081] discloses simulated sensed properties, where at least the speed function is a function of time (speed, bandwidth and latency are all measured/ determined as functions involving time) and these are measured with the simulated events associated with the simulation operation(s));
accessing the stored function of time (the simulated sensed properties (including the aforementioned speed sensed property) are used, and therefore must be accessed for them to be used by the simulation system);
determining a plurality of values of an input variable produced by the stored function of time, wherein the input variable corresponds to the locally sensed property as prospectively measurable by the simulated sensor in the virtual environment (ph. [0080] and [0081] disclose the model of the simulation measuring speed (and other variables) as the simulation progresses, the speed and other variables will change (i.e. a plurality of values will be generated for the simulation as it runs) and these values are functions of the previous values used by the simulation as it dynamically adjusts from the old values at a given moment (i.e. the state of the simulation at the simulated time) to its new values);
wrapping the plurality of values of the input variable within a communication protocol to produce at least one message including the plurality of values (ph. [0080] and  [0114] disclose using the communication protocols on the values in the simulation); and
transmitting the at least one message over the network interface (ph. [0080], [0081] and ph. [0114] disclose data transmitted over a network).

Regarding claim 2, the rejection of claim 1 is incorporated and Jackson discloses:
an automation application or controller communicatively coupled to the network interface to receive the at least one message (at least ph. [0113] discloses unpacking network data, therefore it had to have received the messaged data to unpack it). 

Regarding claims 3, 9 and 15 the rejections of claims 2, 8 and 14 are incorporated and Jackson discloses:
the operations further comprise recording the at least one message (at least ph. [0110] discloses previously recorded network data).

Regarding claim 6, and 19 the rejections of claims 1 and 15 are incorporated and Jackson discloses:
a stored function of time describing a locally sensed property is identified for each of a plurality of simulated sensors in a deployment distributed throughout the virtual environment (ph. [0080] and [0081] disclose a number of senses simulated properties utilized in the simulation and therefore each such property has its own simulated device that would be capable of detecting and measuring the simulated values).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 10, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Massonat et al. (hereinafter Massonat, US 20130262063).

Regarding claims 4, 10 and 17 the rejections of claims 1, 8 and 14 are incorporated and Jackson does not expressly disclose, however, Massonat discloses:
the stored function of time comprises at least one of a random variate generation function, a quasi-Monte Carlo function, an increasing function or a sinusoidal function (ph. [0072] discloses the use of a sinusoidal function used in simulations).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jackson by the teachings of Massonat in order to utilize a function that allows for smooth periodic oscillations to assist with smooth transitions for values.

Regarding claims 5, 11 and 18 the rejections of claims 4, 10 and 17 are incorporated and Jackson discloses:
the locally sensed property comprises temperature and the event comprises a wide-spread temperature change (ph. [0080] and [0081] disclose that temperature is a simulated sensed property of the temperature that applies to the simulation system (i.e. it is wide-spread as it will causes effects to the simulation as a whole as the simulation continues to run)).

Claims 7, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Todd (US 5,862,364).

Regarding claims 7, 13 and 20 the rejections of claims 1, 8 and 14 is incorporated and Jackson discloses:
the operations further comprise invoking a mutator to introduce random values of the input variable to simulate unexpected behavior of the simulated sensor (col. 1 ln. 56 – col. 2 ln. 8 disclose the use of mutators to randomly alter input variables into models/simulations to generated new states for the models/simulations).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jackson by the teachings of Todd to give users convenient means of quickly generating various model / simulation runs to pick the best representations for subsequent iterations of the mutation process.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371.  The examiner can normally be reached on M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRAIG C DORAIS/Primary Examiner, Art Unit 2194